IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                October 13, 2015 Session


               STATE OF TENNESSEE v. RODNEY STEPHENS

                Appeal from the Criminal Court for Campbell County
                        No. 15070   E. Shayne Sexton, Judge




                No. E2014-02514-CCA-R3-CD – Filed January 6, 2016
                        _____________________________


TIMOTHY L. EASTER, J., dissenting.

       I respectfully dissent with the conclusions of the majority that a rational trier of
fact could not conclude beyond a reasonable doubt that Defendant possessed the culpable
mental state of knowingly violating an order of protection. On direct examination,
Defendant acknowledged that he was served “with something” when he left the jail. On
cross-examination, Defendant admitted that he knew that there was an order telling him
not to have contact with his wife when he left the jail. He acknowledged that somebody
had given him a copy of the order and he showed it to the officer who stopped him a few
minutes later. Finally, he agreed with the State that he was not “trying to tell the folks of
the jury that [he] didn’t know that [he was] not allowed to have contact with [Ms.
Stephens]” and he knew that there was an order of protection.

       When viewed in the light most favorable to the prosecution, as we must on an
appeal of a state’s successful conviction, a rational trier of fact could have found the
essential element of Defendant’s knowledge. Such a conclusion was established, at a
minimum, by constructive knowledge (he was told of the order) or at most, by actual
knowledge (he was served with a copy of the order). Either way, the record provides
sufficient evidence of Defendant’s knowledge of the order’s existence and thus the mens
rea to knowingly violate the order. I would, therefore, affirm Defendant’s conviction of
aggravated stalking in full.


                                                  ___________________________
                                                  TIMOTHY L. EASTER, JUDGE